DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                              Response to Amendment
After Non-Final amendment filed on 20 September, 2021 has been entered.
Claims 1, 6, 9, 12, 15 and 17 has been amended. 
Claims 2, 10 and 14 have been currently canceled.           
No claim has been newly added. 
           Therefore, claims 1, 3-9, 11-13 and 15-20 are now pending in this application.

                                             Response to Arguments
Applicant’s submission filed on 20 September, 2021, with respect to claims 1, 3-9, 11-13 and 15-20 have been fully considered and are persuasive.

                                              Allowable Subject Matter
An examiner’s amendment appears below. Claims 1, 9 and 15, as amended, and claims 6, 12 and 17 are canceled. Claims 1, 3-5, 7-9, 11, 13, 15, 16 and 18-20 have been allowed over the prior art of records. These claims are renumbered on allowance as claims 1-14.      



                                           EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given over the telephone of Attorney Jacob Rohwer (61,229) on 10 January, 2022.
The status of the claims are set forth in parentheses. For those currently amended claims, underlined emphasis indicates insertions and strikethrough or [[ ]] emphasis indicates deletions.

Please amend claims 1, 9 and 15 as follows:
Please cancel claims 6, 12 and 17 as follows:

Claim 1: (Currently Amended) A method comprising:
receiving a dataset containing a number of distinct values, each distinct value having one or more occurrences in the dataset; 
generating, by one or more processors and based on the distinct values in the dataset, a first plurality of segments that is less than or equal to a first segment threshold, wherein each of the first plurality of segments is associated with a plurality of distinct values;
determining a visual quality of each of the first plurality of segments, wherein the visual quality of an individual segment is based in part on a number of buckets in the wherein the minimum threshold number of occurrences related to presenting the effective data distribution is established to capture at least one of a number of completely invisible buckets in the segment, a number of almost invisible buckets in the segment, or a number of empty buckets in the segment;
merging, based in part on the visual quality of each of the first plurality of segments, at least a portion of the first plurality of segments until the first plurality of segments is reduced to a second plurality of segments that is less than or equal to a second segment threshold;
determining a quality of data distribution for each of the second plurality of segments; 
merging, based in part on the quality of data distribution determined for each of the second plurality of segments, at least a portion of the second plurality of segments into a final set of segments, wherein an individual segment in the final set of segments covers a range of values in the dataset;
generating a histogram for each segment in the final set of segments; and
presenting information associated with each segment in the final set of segments, wherein the information presented includes at least one histogram generated for at least one segment from the final set of segments.   

Claim 6: (Canceled)

Claim 9: (Currently Amended) One or more computer storage media storing computer executable instructions that, when executed, perform operations comprising:
receiving a dataset containing values that span a dataset range of values, wherein each value in the dataset range of values includes a frequency of occurrences in the dataset;
determining a visual quality of the dataset range of values based in part on a number of values in the dataset range of values that have a respective frequency of occurrences that is less than a minimum threshold number of occurrences established to present a data distribution in a histogram, wherein the minimum threshold number of occurrences established to present the data distribution in the histogram is established to capture at least one of a number of completely invisible buckets, a number of almost invisible buckets, or a number of empty buckets; 
merging, based in part on the visual quality, at least a portion of the values to create a plurality of segments, a number of the plurality of segments being less than or equal to a segment presentation threshold;
generating a histogram for each segment in the plurality of segments; and
presenting information associated with each segment in the plurality of segments, wherein the information presented includes at least one histogram generated for at least one segment from the plurality of segments.

Claim 12: (Canceled)

Claim 15: (Currently Amended) A system comprising:

one or more computer memories;
a data summarization module, stored on the one or more memories and operable on the one or more processors, to:
receive a dataset with distinct values that span a dataset range of values; 
determine a visual quality of the dataset range of values based in part on a number of values in the dataset range of values that have a respective frequency of occurrences that is less than a minimum threshold number of occurrences established to present a data distribution in a data visualization, wherein the minimum threshold number of occurrences established to present the data distribution in the data visualization is established to capture at least one of a number of completely invisible buckets, a number of almost invisible buckets, or a number of empty buckets; and
merge the distinct values based in part on the visual quality to create a plurality of segments, wherein each segment is associated with a data visualization that represents a portion of the dataset range of values; and
a data presentation module, stored on the one or more memories and operable on the one or more processors, to display one or more of the respective data visualizations.

Claim 17: (Canceled)



                                                Reasons for Allowance
The following is an Examiner’s statement of reason for allowance:

Prior art reference MUKESH DALAL et al. (US 2011/0225287 A1) the method involves generating several analytics data store files. Each analytics data store file including analytics information corresponding to a predefined period of time and stored in one of several bands. Several analytics generators are configured, each of which is associated with one of the bands. Analytics generators read and process event data associated with corresponding individuals. The individuals are associated with the corresponding bands. External data is combined with the event data associated with the corresponding individual.
Prior art reference Daniel J. Rope et al. (US 2012/0313949 A1) the method involves generating several charts to visually represent a multivariate data set, mapping variables within the multivariate data set to components of each chart, and calculating a score value for each chart based on the factors. One or more of the charts are presented based on the corresponding score value. The factors are comprised of strength of association between variables within the multivariate data sets.
Prior art reference Peter Douglas Affeld et al. (US 2009/0099904 A1) the optimization method involves determining a number of expected conversions using reach frequency data and conversion rates for the advertisement. The expected benefit from the advertisement is determined using the number of expected conversion and frequency of serving of the advertisement, in which the benefit can be evaluated from the number of expected conversions. The frequency of serving of the advertisement at 
Prior art reference Edwin Peter Dawson Pednault et al. (US 2003/0176931 A1) The method involves accessing a collection of training data records comprising input and output values of a segmentation-based predictive model, and successively generating multiple data segments and models for each data segment. The method then prunes the generated data segments together with their models by selecting a subset of each of them in order to optimize the predictive accuracy of resulting segmentation-based model.
Prior art reference George G. Robertson et al. (US 2009/0287814 A1) the system has an analysis component e.g. visualization format selector, periodically processing a set of incoming data streams to determine a visualization form from a set of visualization forms. A visualization component dynamically generates the visualization form based on the processing of the incoming data streams. A transition component controls a rate at which the visualization form changes into a subsequent form. The transition component includes morphing components to control animation of the visualization form into another visualization form.

	After further consideration of the prior art of records references, it appears that the prior art of records references fail to explicitly disclose “determining a visual quality of each of the first plurality of segments, wherein the visual quality of an individual segment is based in part on a number of buckets in the individual segment that include a number of occurrences that are less than a minimum threshold number of occurrences related to presenting an effective data distribution, wherein the minimum threshold number of occurrences related to presenting the effective data distribution is established to capture at least one of a number of completely invisible buckets in the segment, a number of almost invisible buckets in the segment, or a number of empty buckets in the segment”, as recited in independent claim 1. The preceding limitations, when combined with the rest of the claim limitations recited in claim 9 and 15, result in a combination of elements that is both novel and unobvious over the prior art of record.

The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

                                                      Contact Information
                                                                                                                                                                   Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDALIB FT LODHI whose telephone number is (571)270-1759. The examiner can normally be reached Monday-Friday, 10:30 am-6:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDALIB F LODHI/Examiner, Art Unit 2162                                                                                                                                                                                                        01/13/2021


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162